           Case 2:20-cr-00596-SDW Document 3 Filed 07/15/20 Page 1 of 2 PageID: 6
2020R00089 /SEZ


                            UNITED STATES DISTRICT COU RT
                               DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                     Criminal No. 20-596 (SDW)


                  v.
                                             18 U.S.C. § 751(a)
HASIB SAMPLE

                                      IN D I C TMENT

       The Grand Jury in and for the District of New Jersey, sitting at Newark, charges:

                                         COUNT ONE
                                            (Escape)
       On or about January 9, 2020, in the District of New Jersey and elsewhere, the
defendant,

                                          HASIB SAMPLE,

did knowingly and willfully escape, as that term is defined in Title 18, United States Code,

Section 4082(a), from the custody of Toler House, an institutional facility in which he was

lawfully confined at the direction of the Attorney General of the United States by virtue of a

judgment and commitment of the United States District Court for the Southern District of

New York upon conviction for being a felon in possession of a firearm, in violation of Title 18,

United States Code, Section 922(g)(l).

       In violation of Title 18, United States Code, Section 751(a).

                                             A TRUE BILL




  rAJ,·� C
C�RPE�
                                             FOREPERSO


United States Attorney
Case 2:20-cr-00596-SDW Document 3 Filed 07/15/20 Page 2 of 2 PageID: 7
                 CASE NUMBER:     ----------
                                   20-596

              United States District Court
                District of New Jersey
                UNITED STATES OF AMERICA

                                 v.

                         HASIB SAMPLE


                    INDICTMENT FOR
                         18 U.S.C. § 751(a)




                         CRAIG
                      UNITED STATES ATTORNEY
                   FOR THE DISTRICT OF NEW JERSEY

                       STACEY E. 2YRIEK
                   SPECIAL ASSISTANT U.S. ATTORNEY
                        NEWARK, NEW JERSEY
                            973-297-2089
